637DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 3/28/22. Claims 75, 77, 78, 80, 81, 83, 85-87 and 90-95 were pending. Claims 85 and 93 remain withdrawn. Claims 96-97 have been added.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 3/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4. The rejection of claims 75, 77, 78, 80, 81, 83, 86, 87, 90-92, 94-96 and 97 under 35 U.S.C. 112, first paragraph is withdrawn because of applicants’ persuasive arguments.
Claim Rejections - 35 USC § 103 (modified)
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claims 75, 77, 80, 81, 83, 86 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (WO 2006/116002, IDS of 11/19/18) in view of Anderton et al. (2011, IDS of 2/11/21) and Vargas et al. J. of Pharmacology and Toxicological Methods, Vol. 58, p.72-76 (2008).
Davies et al., disclosed methods of producing antibodies (p. 30, lines 27-30 that specifically bind to TGFβ1 and does not bind to TGFβ2 or TGFβ3 (p. 12, lines 6-13). Notably, the reference (page 9, line 28) encompasses a binding composition specific for mature TGFβ1 that will not show any significant binding to molecules other than its specific binding partner(s) “that is, mature TGFβ1” and which will “neutralize” mature TGF Beta 1 (page 3, encompasses neutralizing antibodies; also see pages 12-13 discussing neutralization). The reference discloses the formation of pharmaceutical composition (p.32, lines19-21, p.48, lines 30-32, p.52, lines 6-10). Davies et al. further discuss several in-vivo assays to evaluate the efficacy of the anti- TGFβ1 antibodies (page 13, lines 15+) including a model of liver fibrosis (encompasses claim 85).  The reference further teaches (page 50) that effective doses can be extrapolated from these animal-model test systems. Various antibody doses are disclosed 0.1mg/kg to 100mg/kg (p.50, lines 15-18). The reference further teaches (page 35) that the antibodies can be used to monitor the development or progression of a tumor to determine the efficacy of a given treatment regimen (inclusive of Claim 86). Davies et al., disclosed the use of TGFβ1 to inhibit and treat disease conditions (p.48, 5-10) wherein antiserum against TGF Beta have been shown to be effective in the treatment of glomerulonephritis and lung fibrosis (page 51).  
Davies et al. did not disclose carrying out an in vivo efficacy study to assess cardiovascular toxicity of the isoform specific TGFβ1 inhibitor in an animal model, wherein the toxicity comprises “heart valve lesions” (Claim 80) wherein the heart valve lesions include hemorrhage, inflammation, degeneration and/or proliferation of valvular interstitial cells (Claim 81). 
At the time of filing, it was well known that inhibition of TGFβ in vivo could be toxic. In fact, most clinical programs that targeted TGFβ were discontinued due to side effects (Specification, page 1). For example, Anderton et al., taught that the TGF-β superfamily signaling pathways play a key role during cardiac development such as when TGF-β2 -/- embryos were found to display multiple cardiac defects and myocardial thinning (column 1, page 917). Mechanistically, TGF-β ligands bind to type II serine/threonine kinase receptors, which then bind to and activate type I receptors like ALKs 1-7 (Anderton et al, column 2, page 916). Like TGF-β, there is also a role for ALK2 in cardiac development. For example, chick atrioventricular cushion explants fail to undergo epithelial-mesenchymal transition when exposed to ALK2-neutralizing antibodies, and endothelium-specific deletion of ALK2 in mice also results in a loss of EMT. Congenital heart defects are also suspected in individuals carrying mutations in the ALK2 gene (Anderton, column 1, page 917). However, in contrast to the inhibition of ALK2, a number of small molecules that inhibit ALK5 have shown encouraging results in animal models of renal fibrosis and cancer. Given some of the safety and toxicity concerns of inhibiting ALK2, Anderton et al. sought to examine any possible cardiovascular pathologies associated with inhibiting ALK5. (Anderton et al., column 1, page 917). While performing periclinal toxicity studies with chemical inhibitors of ALK5 in rats, they observed very unusual histopathologic heart valve changes. Heart valve lesions consisted of hemorrhage, inflammation, degeneration and valvular interstitial cell activation and proliferation (p.919, col.1, para.1).  TGF-β1 has been shown to mediate increased levels of α-SMA in valvular interstitial cells in vivo and is thought to have an important role in the remodeling of the adult heart valve (p.912, col.2, para.1). This partially meets the limitation claim 83.
Vargas et al. reference teaches that a dedicated cardiovascular safety pharmacology study to measure arterial pressure, heart rate and the ECG may be warranted if there is a mechanistic basis for a potential cardiovascular effect (p. 74, col.2, para.2). For example, if a mAb is directed against a target known to be expressed on cardiac myocytes, or within the vascular system (endothelium, vascular smooth muscle, etc) with the potential for functional consequences, there may be a need to explore unanticipated cardiovascular effects associated with target inhibition (or activation) caused by treatment with the mAb. In such situations, an appropriate safety pharmacology strategy should be developed to address the safety concern. The strategy could utilize both in vivo and appropriate in vitro approaches to address the safety question (p. 74, col.2, para.2). If needed, a dedicated study may be conducted in the absence of a mechanistic basis, at the discretion of the sponsor (p. 74, col.2, para.2).
Therefore, it would have been prima facie obvious at the time of the invention to combine the teaching of Davies et al. in view of Anderton et al. and Vargas et al. to arrive at a method to produce an isoform specific TGFβ1 inhibitor (antibody). The motivation to combine would be to generate isoform specific TGFβ1 antibody for treatment of tumor with reduced cardiovascular toxicity of cardiac tissues as disclosed Vargas et al reference. Davies et al. provide a reasonable expectation of success to produce the antibodies. Anderton et al. provide the limitations of the antibody. Therefore, claims 75, 77, 80, 81, 83 and 86 are rejected over Davies et al. (WO 2006/116002, IDS of 11/19/18) in view of Anderton et al. (2011, IDS of 2/11/21) and Vargas et al. J. of Pharmacology and Toxicological Methods, Vol. 58, p.72-76 (2008).
Response to Arguments
Applicants argue that the combination of Davies, Lonning and Anderson fails teach or suggest all the claim limitations. Applicants contend that is no teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify Davies or to combine Davies, Lonning and Anderton to arrive at the claimed invention. Contrary to Applicants assertion, the motivation to combine would be to generate isoform specific TGFβ1 antibody. Further, Davies reference teaches provide a reasonable expectation of success to produce the antibodies. Therefore, the rejection of record is maintained.
Conclusion
	7. Claims 75, 77, 80, 81, 83, 86 and 92 are rejected. Claim 78, 87 90, 91, 94, 95, 96 and 97 are objected because they depend on rejected claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645